Citation Nr: 1409779	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-40 016	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1962 to November 1966; he died in November 2002.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) in which the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  

In November 2011, the appellant presented testimony at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The evidence of record includes a third party statement that was submitted directly to the Board in December 2011.  As the appellant has not provided a written waiver of that statement which was not reviewed by the AOJ, referral to the RO of that evidence is required.  In any case, since the case is being remanded, the RO will have the opportunity to consider the document submitted by the appellant.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the appellant's claim that is not included in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died from lung cancer in November 2002.  His Navy personnel records reflect that he served in the Navy as a fireman apprentice and as a fireman.  The Veteran's DD 214 reflects that his specialty was boiler tender (boilerman).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a claim must include 1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353.

The appellant received letters pursuant to VA's notice obligations in July 2007, October 2007, and November 2008.  However, review of the record does not show that any one of those letters contained all notification elements required under 38 U.S.C.A. § 5103, as interpreted by the Court in Hupp.  This procedural defect must be cured on remand.

The appellant testified at her November 2011 Board hearing that two private providers had rendered medical treatment to the Veteran during the last years of his life.  The evidence of record does not include any private medical treatment records from those physicians.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on remand, all outstanding terminal private treatment records should be sought, obtained and associated with the claims file.

The appellant contends that the Veteran was exposed to Agent Orange while he served aboard the USS PRICHETT (DD561).  A written statement from another sailor who also served on that vessel indicates that both he and the Veteran went ashore from that vessel during the summer of 1965; he stated that the vessel was in the Da Nang harbor at that time.  The current evidence of record does not corroborate whether or not the vessel was in Da Nang harbor during the summer of 1965.  On remand, the RO must take appropriate steps, such as obtaining the deck logs for the USS PRICHETT from the Modern Military Branch of the National Archives or the Cruise Book from the Naval Historical Center of the Department of the Navy, to ascertain whether or not this occurred.

The appellant also contends that the Veteran's fatal lung cancer is related to his shipboard exposure to asbestos in the course of his duties as a boilerman.  She has submitted documents indicating that she received monies from a legal settlement with four different asbestos manufacturers.  These legal documents also indicate that proof of exposure to products manufactured by the defendant corporations and proof of an asbestos-related disease was required for a settlement.  The proof could consist of affidavits.  However, the evidence of record does not include this proof.  On remand, the RO must obtain the pertinent records from the appellant or her attorney.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  In particular, ensure that appellant and her representative have received notification the meets the requirements as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the assertions advanced by the appellant; the evidence of record concerning her assertions must be taken into account.

2.  Contact the appellant to determine the names, addresses, and dates of treatment by any physicians, hospitals or treatment centers (private, VA or other government) who provided the Veteran with relevant evaluation or treatment for his lung cancer.  After obtaining the appropriate release forms from the appellant, contact each physician, hospital, or treatment center specified by the appellant to obtain any and all medical or treatment records or reports relevant to the cause of death claim.  In particular, obtain the records from Dr. Roush, Delaware County Memorial Hospital and Dr. Cikowski.

3.  With assistance from the appellant as needed, contact the law firm of Brookman, Rosenberg, Brown and Sandler and obtain copies of the documents establishing the Veteran's exposure to asbestos and all medical records relating to treatment for asbestos-related disease.

4.  All items of correspondence, as well as any medical or treatment records or other documents obtained, must be made a part of the claims file.  If private treatment is reported and those records are not obtained, the appellant and her representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.

5.  Contact the Joint Services Records Research Center (JSRRC), the Modern Military Branch of the National Archives or the Naval Historical Center of the Department of the Navy or any other appropriate agency for verification by means, for example, of the deck log or Cruise Book, of whether or not the USS PRICHETT (DD 561) ever operated, was moored or was anchored, in the harbor at Da Nang between July and September of 1965.  

6.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, readjudicate the appellant's claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC) and be allowed an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

